BLAND, P. J.
This is an original proceeding by prohibition against respondents, who are justices of the county court- of Stoddard county. An alternative writ was issued by one of the judges of this court, in vacation, to which writ respondents have filed their return, accompanied by certified copies of the proceedings of the county court of said county, out of which the controversy arose. The petitioner has filed a demurrer to the return, and the cause has been submitted on the petition, return to the alternative writ of mandamus and petitioner’s demurrer thereto. Briefly stated, the facts are that on May 5, 1905, on its bid to pay 3% per cent per annum, petitioner was selected by the county court of Stoddard county as the depositary of the funds of said county and the public school funds, for a term of two years from the date of the order of selection. Petitioner executed the bond required by statute, which was approved by the county court, and petitioner thereafter became the depositary of the county and public school funds of Stoddard county. The overflowed and swamp lands of said county are divided into drainage districts. Districts Nos. 1, 2, 5 and 6 had money to their credit, and at the February term, 1906, of the county court, an order was made, reciting that no provision had been made for depositing at interest the funds for the various drainage districts of the county, and asked for bids. Bids were received on March 22, 1906, and opened by the county court, and petitioner being the highest bidder, at 3% per cent on daily balances, was selected as *284depositary of the funds belonging to districts Nos. 1, 2, 5 and 6, for a term ending July 1, 1907. Petitioner’s bid was for all the drainage districts in the county. District No. 4 had no funds at the time and, presumably, for this reason was not named in the order selecting petitioner as the depositary for drainage districts. The petitioner accepted the designation and gave a good and sufficient bond, which the court approved, obliging itself to safely keep, etc., and pay 3% per cent per annum interest on daily balances on all funds deposited with it, belonging to districts Nos. 1, 2, 5 and 6, and thereafter the funds of these districts were deposited with the petitioner. Prior to June, 1906, bonds of district No. 4 were sold and the proceeds paid to the county treasurer. On June 4,1906, the Peoples’ Bank of Bloomfield, Missouri, through its president, O. A. Mozley, appeared before the county court of Stoddard county, and submitted the bid of the bank to become depositary of the fund of district No. 4, offering to pay 3% per cent interest per annum on daily balances of said fund. The bid was accepted, the bond of the bank, with approved security, was executed and filed and it was selected by the court as depositary of the funds of district No. 4.
1. Petitioner claims that it is entitled to the funds of district No. 4, under the order of its selection as depositary of county funds, dated May 5, 1905. If its contention is correct, the provisional' writ of prohibition should be made absolute; if not, the writ should be quashed and the proceedings dismissed. Without quoting the statute providing for the creation of drainage districts' for the purpose of draining swamp and overflowed lands, at the expense of the lands to be benefited, a reading of the statutes makes it clear that the scheme provided by law, and the purpose of the law, is to authorize the county court, on petition of land owners within a given territory, to organize such territory into a drainage district, issue bonds and sell the same at *285not less than par, for the purpose of raising the necessary money to survey, locate and construct drainage ditches. The administration of the law and the issue and sale of the bonds is committed to the county courts, and the collector of the county is ex officio collector of drainage taxes, and the county treasurer the custodian of the district funds. Section 6819, Revised Statutes 1899, as amended by the act of the General Assembly, approved March 5, 1901 (Laws, 1901, p. 102) requires “the county court at noon on the first day of May term of said court in 1901, and every two years thereafter, ... to select as the depositary of the county funds, district school funds and capital school funds not otherwise invested according to law, the banking corporation, association or individual banker, offering to pay to said county the largest rate of interest per annum for said fund.” No part of the county revenue can be applied to the purpose for which drainage districts are formed; on the other hand, the county derives no direct benefit from the districts and none of the district funds can be lawfully diverted to any other county purpose. Funds of drainage districts are not mentioned in the order of May 5, 1905, of the county court, selecting petitioner as depositary of the county and school funds nor in the statute by authority of which the order Avas made, nor are they nominated in petitioner’s bond to the county, hence under no construction of the order or bond can it be said that petitioner is entitled to become the depositary of the funds of district No. 4.
2. The position of respondents, that the construction of the revenue laws of the State is involved in the issues in the case, and for this reason this court is without jurisdiction of the subject-matter, we do not think is well taken. The question decisive of the case (whether or not petitioner is entitled to receive on deposit the funds of drainage district No. 4) can, as we *286have seen, be settled by determining a single question, i. e., whether or not the fundsi of the district are included in the order of the court, designating petitioner as depositary of county funds. This question is answered by the statement that, like a public school district, a drainage district is a corporation, separate and distinct from the quasi-municipal corporation known as a county, though composed of territory situated in the county. Being a separate, artificial person, its funds aré its own, as much so as if it was a natural person; and the fact that the same officer (the county treasurer) is the legal custodian of the funds of both the county and the district does not confuse the idea that what belongs to the district cannot belong to the county. The funds of both are revenue. So, both gold and silver are money, but it does not require a construction of the coinage acts of Congress to say that gold is not silver, yet it would be just as reasonable to say that one should consult the coinage acts to distinguish the one metal from the other, as to say that one must go to the revenue laws of the State to find out whether or not drainage district funds are county revenue,— to put it stronger, to find out whether A’s horse is his property or the property of B.
Writ of prohibition denied and proceedings dismissed.
All concur.